Defendant appeals from a judgment of the County Court, Nassau County, rendered June 1, 1975, convicting him of two counts of falsifying business records in the first degree, one count of attempted grand larceny in the third degree, and 12 counts of willful violation of health laws, after a nonjury trial, and imposing sentence. Judgment affirmed and case is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). We have carefully examined defendant’s well-presented contentions and find them to be without merit. Titone, J. P., Lazer, Hargett and Hartuscello, JJ., concur.